Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (US Publication No. 20170079731).

For claim 1, Griffiths teaches: A reconfigurable robotic system ([0040], disclosing a Minimally Invasive Robotic Surgical system. And [0010], disclosing reconfiguration of the system by controlling movement of under-actuated set-up joints, without requiring manual manipulation of the joints. [0040], disclosing an assistant may change one or more tools of the system. Hence a reconfigurable system), the reconfigurable robotic system comprising: 



at least one verification sensor to verify that the robotic device is properly positioned in the first position before the robotic device performs the task in the work space ([0011] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. [0037, disclosing to move the robotic arms to pre-determined locations to aid draping of the robotic arms in preparation for surgery. Therefore detecting if robotic device is positioned as required before the surgery. [0045], disclosing a processor that performs the method steps of control functionality of the invention, hence a sensor).

For claim 2, Griffiths teaches: The robotic system of claim 1 wherein the robotic device is operably connected to a support member configured to move the robotic device between the first and second positions (Figure 8 and [0056], disclosing a robotic surgery system. [0050-0056] figures 7 and 8, disclosing base 72 and support linkage 74 with column base 86, further disclosing manipulators 82 attached to linkages 126. [0027] and figure 12 disclosing a plurality of manipulator arms. As the entire system is supported by the column base through boom members and set up linkages, the end effector arms are connected to column base as well. 

For claim 3, Griffiths teaches: The robotic system of claim 2 wherein the support member is a vertical support member mounted to a floor portion at a location such that the vertical support member can facilitate moving the robotic device between the first and second positions ([0048-0049] and figure 6, disclosing mounting base 72 and vertical member 86. And mounting base to have steerable wheel assembly and suitable support features that provide for both selective repositioning as well as selectively preventing movement of the mounting base 72 from a selected position . Therefore the vertical member facilitates robotic device between a position to perform surgery and stow away position. Additionally as steerable wheel system enables entire system to be moved, the entire assembly is moved to patient for surgery and moved away after the surgery. And when the base selectively prevents movement of mounting base, it is mounted to a floor portion).

For claim 4, Griffiths teaches The robotic system of claim 3 further comprising a horizontal support member connecting the robotic device to the vertical support member, wherein the horizontal support member pivots about the vertical support member to facilitate moving the robotic device between the first and second positions ([0053] and figure 7, disclosing column member 88 and base member 92. Base member is a horizontal support member and pivots about column member i.e. vertical support member).

For claim 9, Griffiths teaches: The robotic system of claim 1 further comprising a compensation mechanism to allow for variations in floor height between at least the first and 

For claim 10, Griffiths teaches: A method for operating a reconfigurable robotic system ([0040], disclosing a Minimally Invasive Robotic Surgical system. And [0010], disclosing reconfiguration of the system by controlling movement of under-actuated set-up joints, without requiring manual manipulation of the joints. Hence a reconfigurable system), the method   comprising: 

Deploying a robotic device to a first position that is in a work space to perform a task in the workspace ([0037], disclosing set up joints that support surgical robotic arms typically used for set-up of the robotic system for surgery and for stowing the robotic arms of the system after surgery. Therefore robot arms are at one position when performing surgery i.e. to perform a task).

Enabling the robotic device to perform the task when the robotic device is properly positioned in the first position in the work space ([0011], [0026] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. Figure 11 further disclosing “End Set-up Joint Control Mode” when all SUJ are at desired states i.e. properly positioned and prepared for surgery. Therefore position of robotic device is detected and adjusted prior to surger, andonce it is properly 

Preventing the robotic device from performing the task when the robotic device is not properly positioned in the first position in the work space ([0011] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. Figure 11 further disclosing iterative SUJ control mode until all SUJ are at desired states. SUJ control mode ends when all SUJ are at desired states i.e. properly positioned and prepared for surgery.. Therefore the robotic device is enabled for surgery when set up  is complete and prevented when set up is not complete).

For claim 11, Griffiths teaches: The method of claim 10 further comprising moving the robotic device about a support member from the first position to a second position (Figure 8 and [0056], disclosing a robotic surgery system. [0050-0056] figures 7 and 8, disclosing base 72 and support linkage 74 with column base 86, further disclosing manipulators 82 attached to linkages 126. [0027] and figure 12 disclosing a plurality of manipulator arms. As the entire system is supported by the column base through boom members and set up linkages, the end effector arms are connected to column base as well. Furthermore while connected to column base, the system can be moved from first position to second position i.e. configured for surgery and folded after surgery: See also claim 1 for first and second position).

For claim 12, Griffiths teaches: The method of claim 11 wherein the support member is a vertical support member mounted to a floor portion at a location such that the vertical support member can facilitate moving the robotic device between the first and second positions ([0048-0049] and figure 6, disclosing mounting base 72 and vertical member 86. And mounting base to have steerable wheel assembly and suitable support features that provide for both selective repositioning as well as selectively preventing movement of the mounting base 72 from a selected position . Therefore the vertical member facilitates robotic device between a position to perform surgery and stow away position. Additionally as steerable wheel system enables entire system to be moved, the entire assembly is moved to patient for surgery and moved away after the surgery. And when the base selectively prevents movement of mounting base, it is mounted to a floor portion).

For claim 13, Griffiths teaches: The method of claim 12 wherein the robotic device is operably connected to a horizontal support member, and the horizontal support member is configured to pivot about the vertical support member ([0053] and figure 7, disclosing column member 88 and base member 92. Base member is a horizontal support member and pivots about column member i.e. vertical support member).

For claim 17, Griffiths teaches: The method of claim 10 further comprising receiving confirmation that the robotic device is properly positioned in the first position in the work space before enabling the robotic device to perform the task ([0011] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. [Figure 11 further disclosing iterative SUJ control mode until all 

For claim 18, Griffiths teaches: The method of claim 10 further comprising configuring the reconfigurable robotic system with a compensation mechanism to allow for variations in floor height when moving the robotic device to the second position ([0050] and figure 8, disclosing a translatable column member 88 that is slideably coupled to the column base. Therefore the device compensates for floor heights between working and non-working positions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Publication No. 20170079731) in view of Cagle (US Publication No. 20180078439).

For claim 5, Griffiths teaches:  The robotic system of claim 1 
Griffiths teaches of a removably coupled tool assembly in [0040].
However Griffiths does not teach: wherein the robotic device is configured to be removably attached to a coupling to fix the robotic device in the first position.

Cagle teaches: wherein the robotic device is configured to be removably attached to a coupling to fix the robotic device in the first position ([0133], disclosing robotic arms 230-1 through 230-4 are coupled to interface elements 240. Fig 6, disclosing robotic arms coupled to elements 240 and [0015] and figure 3, disclosing mounting member attached to surgical table. [0099], disclosing robotic arm can be releasable coupled to the surgical table).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to have the robotic device configured to be removably attached to a coupling to fix the robotic device in the first position to mechanically facilitate the robot to be positioned at same location each time. Thereby reducing apparatus footprint.

For claim 6, Griffiths modified through Cagle teaches: The robotic system of claim 5 wherein the coupling is removably attached to a location in the work space or in proximity to the work space (As disclosed in claim 5, robotic device is removable attached to bed i.e. in proximity to the work space: See also claim 5 for modification of removably attached coupling).

For claim 14, Griffiths teaches: The method of claim 10, furthermore Griffiths teaches of a removably coupled tool assembly in [0040].
However Griffiths does not teach: further comprising removably attaching the robotic device to a coupling to fix the robotic device in the first position.
Cagle teaches: wherein the robotic device is configured to be removably attached to a coupling to fix the robotic device in the first position ([0133], disclosing robotic arms 230-1 through 230-4 are coupled to interface elements 240. Fig 6, disclosing robotic arms coupled to elements 240 and [0015] and figure 3, disclosing mounting member attached to surgical table. [0099], disclosing robotic arm can be releasable coupled to the surgical table).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to removably attaching the robotic device to a coupling to fix the robotic device in the first position as taught by Cagle to mechanically facilitate the robot to be positioned at same location each time. Thereby reducing apparatus footprint.

For claim 15, Griffiths modified through Cagle teaches: The robotic system of claim 14 wherein the coupling is removably attached to a location in the work space or in proximity to the work 

For claim 19, Griffiths teaches: 19. A reconfigurable robotic system, the reconfigurable robotic system([0040], disclosing a Minimally Invasive Robotic Surgical system. And [0010], disclosing reconfiguration of the system by controlling movement of under-actuated set-up joints, without requiring manual manipulation of the joints. [0040], disclosing an assistant may change one or more tools of the system. Hence a reconfigurable system),  comprising: 

a robotic device configured to perform a task in a work space ([0037], disclosing set up joints that support surgical robotic arms typically used for set-up of the robotic system for surgery and for stowing the robotic arms of the system after surgery. Therefore the robotic system is configured surgery i.e. task in workspace); 
a support member facilitating movement of the robotic device between a first position in which the robotic device can perform the task in the work space and a second position that is outside of the work space(Figure 8 and [0056], disclosing a robotic surgery system. [0050-0056] figures 7 and 8, disclosing base 72 and support linkage 74 with column base 86, further disclosing manipulators 82 attached to linkages 126. [0027] and figure 12 disclosing a plurality of manipulator arms. As the entire system is supported by the column base through boom members and set up linkages, the end effector arms are connected to column base as well. Furthermore while connected to column base, the system can be moved from first position to second position i.e. configured for surgery and folded after surgery); and 

Griffiths does not disclose: an “attachment point configured to removably receive the robotic device” to properly position the robotic device in the first position.

Cagle teaches: attachment point configured to removably receive the robotic device ([0133], disclosing robotic arms 230-1 through 230-4 are coupled to interface elements 240. Fig 6, disclosing robotic arms coupled to elements 240 and [0015] and figure 3, disclosing mounting member attached to surgical table. [0099], disclosing robotic arm can be releasable coupled to the surgical table. Therefore interface elements removably receive robotic device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to have attachment point configured to removably receive the robotic device to properly position the robotic device in the first position as taught by Cagle to mechanically facilitate the robot to be positioned at same location each time. Thereby reducing apparatus footprint.

For claim 20, Griffiths modified through Cagle teaches:  The robotic system of claim 19 
Modified Griffiths teaches: further comprising at least one verification sensor to verify that the robotic device is properly positioned in the first position before the robotic device performs the task in the work space ([0011] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. [0037], disclosing to move the robotic arms to pre-determined locations to aid draping of the robotic arms in preparation for surgery. Therefore detecting if robotic device is positioned as required before the surgery. [0045], disclosing a processor that performs the method steps of control functionality of the invention, hence a sensor).



However Griffith’s art has position and tactile sensors ([0041], disclosing position, force and tactile feedback sensors to transmit position, force and tactile sensation from tools). And detects if it is at correct position prior to surgery ([0011] and figure 11, disclosing preparing robot for surgery i.e. preparing before task. And controlling passive joint movement of the set-up joints by selective braking until the set-up joints reach the reference location. [0037, disclosing to move the robotic arms to pre-determined locations to aid draping of the robotic arms in preparation for surgery. Therefore detecting if robotic device is positioned as required before the surgery.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Griffiths to use one sensor configured with attachment point to detect that robot is properly coupled to attachment point. The modification serves as an additional enable condition for robot to be ready for task. Thereby increasing safety and operational efficiency.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Publication No. 20170079731) in view of Tabandeh (US Publication No. 20190069962).

For claim 7, Griffiths teaches: The robotic system of claim 1 

Tabandeh teaches of positioning a robot system ([0011-0013], disclosing a process for positioning of robot and moving the base of robot from initial position toward surgical table to a determined position, stopping the base and engaging manipulator arm and end effector. Therefore the determined position is where work is performed). And self-verifying its position ([0033], disclosing the robot base 108 may be equipped with laser distance measurement sensors (LIDARS) 148 and/or cameras to utilize machine vision to position the robot 102. The base 108 uses autonomous robot algorithms to safely navigate itself to the optimal position. As it uses LIDARS and cameras to navigate and optimally position itself, it is observing objects and targets in the proximity of the workspace i.e. fiducial markers. Because it navigates and reaches the optimal position, it self verifies that is it properly positioned).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to self-verify if is properly positioned by detecting fiducial markers as taught by Tabandeh to autonomously position the device at optimal location. Thereby eliminate positioning errors and need to reposition the device manually.

For claim 16, Griffiths teaches: The robotic system of claim 10 
Griffiths does not disclose: wherein properly positioning the robotic device in the first position comprises detecting, by the robotic device, one or more fiducial markers in the work space or in proximity to the work space.


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to verify if is properly positioned by detecting fiducial markers as taught by Tabandeh to autonomously position the device at optimal location. Thereby eliminate positioning errors and need to reposition the device manually.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Publication No. 20170079731) in view of Karlsson (US Publication No. 20190184568).

For claim 8, Griffiths teaches: The robotic system of claim 1 
Griffiths does not teach: wherein the robotic device is configured to perform a pick- and-place task in the work space while in the first position.



Karlsson teaches of a pick and place robot system ([0036], disclosing a robot configured to perform pick and place operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Griffiths to have a pick and place functionality as taught by Karlsson to enhance capability of the invention and diversify its utility for multiple applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on  (571) 270-3844 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664